MORROW, Presiding Judge.
The conviction is for unlawfully driving an automobile upon a public highway while intoxicated; penalty assessed at a fine of fifty dollars and confinement in the county jail for thirty days; also the prohibition against driving a motor vehicle upon the public highways of the State for six months.
The record is before us without statement of facts or bills of exception. The indictment and proceedings appear to be regular.
An affidavit appears to have been made by the appellant for the purpose of having a statement of facts furnished to him by reason of his inability to pay or give security for the making of said statement of facts. There is nothing in the record to show that this affidavit was called to the attention of the trial court or that the judge knew or had notice of the filing thereof. It is necessary that the affidavit not only comply with the statute but that it must be called to the attention of the trial court and the record must so reflect. See Tex. Jur., Vol. 4, p. 415, sec. 283; Wright v. State, 67 S. W. (2d) 1118; Gonzales *583v. State, 23 S. W. (2d) 728; Kelley v. State, 91 S. W. (2d) 343; Beddingfield v. State, 93 S. W. (2d) 738.
The judgment of the trial court is affirmed.
Affirmed.